Citation Nr: 1738583	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-33 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased rating greater than 10 percent for service-connected hypertension.

2. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a muscle condition.

3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for sleep disturbance (claimed as sleep apnea).

4. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches.

5. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for fatigue.

ORDER

New and material evidence has not been received to reopen claims of entitlement to service connection for a muscle condition, sleep disturbance, headaches, or fatigue.  The appeals are denied.


FINDINGS OF FACT

1. In an April 2006 rating decision, service connection for a muscle condition, sleep disturbance, headaches, and fatigue was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence received within one year.

2. Evidence received since the April 2006 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating any of the claims of entitlement to service connection for a muscle condition, sleep disturbance, headaches, and fatigue.


CONCLUSIONS OF LAW

1. The April 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2016).

2. Evidence received since the April 2006 rating decision is not new and material to the issues of entitlement to service connection for a muscle condition, sleep disturbance, headaches, and fatigue, and the claims are not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from October 1974 through October 1982.  His DD 214 also notes approximately two months of prior inactive duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2013, the RO granted the Veteran's claim for entitlement to service connection for PTSD.  This was considered a complete grant of his claim, and he was duly notified.  The Veteran subsequently applied for an increased rating, and that claim was denied in October 2014.  The Veteran did not appeal that denial.  Although the Veteran's representative has listed the issue of entitlement to an increased rating for PTSD on its appellate brief, that is incorrect.  The issue of entitlement to an increased rating for PTSD was never appealed, and is thus not before the Board for review.

In his November 2013 substantive appeal, the Veteran requested a Central Office Hearing before the Board.  He was scheduled for a hearing in May 2016.  Prior to his Board hearing, the Veteran submitted a request to postpone his hearing until sometime in 2017.  However, in June 2016, the Veteran then withdrew his request for a hearing and stated he wanted the case adjudicated on the evidence of record.  As the hearing request has been withdrawn, the Board can proceed without prejudice to the Veteran.

The issue of entitlement to an increased rating greater than 10 percent for service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

In order to establish jurisdiction over the issues of entitlement to service connection for a muscle condition, sleep disturbance, headaches, and fatigue, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. § 5108 (West 2014).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

The RO sought to obtain the Veteran's service treatment records to review in connection with his claims.  However, the National Personnel Records Center only had two pages of service treatment records, neither of which contained any information pertinent to the Veteran's claims.  The Veteran was sent letters in June 2005 and February 2006 notifying him that a complete copy of his service treatment records could not be located and requesting that he submit any records he may have.  He was also informed that if his service treatment records were received at a future date, his claims would be reevaluated.  Although the Veteran's military personnel file was located, it does not appear that a more complete set of his service treatment records has been found.

The Veteran seeks to reopen his claims for service connection for a muscle condition, sleep disturbance, headaches, and fatigue.  The RO issued a rating decision in April 2006 denying these claims.  The Veteran did not initiate an appeal as to the rating decision, nor did he submit new and material evidence within one year.  Therefore, the rating decision became final.

The Veteran initially claimed his muscle condition, sleep disturbance, headaches, and fatigue were directly related to service.  However, the medical evidence the RO obtained did not mention a muscle condition, sleep disturbance, headaches, or fatigue.  The Veteran did not provide any lay statements reporting how these claimed conditions were related to his active duty service and, as mentioned above, his service treatment records could not be located for review.

In July 2010, the Veteran presented a new theory of entitlement, asserting his muscle condition, sleep disturbance, headaches, and fatigue were secondary to his service-connected hypertension.  Again, in November 2012, the Veteran submitted a claim asserting his conditions were secondary to his service-connected PTSD.  These new theories of entitlement are not new claims.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (multiple theories of entitlement pertaining to the same benefit for the same disability constitute the same claim).  Further, a new theory of entitlement does not necessarily reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005) (In delineating a distinction between claims and theories when considering the question of finality, the Federal Circuit Court held that, pursuant to 38 U.S.C. § 7104 (b), "finality attaches once a claim for benefits is disallowed, not when a particular theory is rejected.").  Thus, it is necessary to determine whether these new theories, in conjunction with the evidence of record, are sufficient to reopen any of these claims.

The Veteran was afforded a VA examination for his service-connected hypertension in September 2010.  During the examination, the Veteran reported experiencing headaches.  The examiner noted it was unclear whether his headaches were related to hypertension because he did not check his blood pressure when he had a headache.  Further, the examiner did not link his fatigue, sleep disturbance, or muscle condition to his service-connected hypertension.  Again, the Veteran did not submit any evidence indicating he had a currently diagnosed muscle condition, sleep disturbance, headaches, or fatigue.

In May 2012, the Veteran submitted VA treatment records dated 1988 through 1995.  The records indicate he sought mental health treatment in May 1995 and reported he was only sleeping two or three hours a night.  However, his sleep disturbance was assessed in relation to his diagnosed depression.  In November 1991, he received treatment for headaches and fatigue.  He was diagnosed with tension headaches and sleep disturbance.  Throughout 1990 and 1991, the Veteran continued to report headaches.  He was diagnosed with TMJ and tension headaches.  Although this evidence is new as it was not reviewed prior to the April 2006 rating decision, it is not material.  None of these records attempt to link the Veteran's claimed fatigue, sleep disturbance, or headaches to his active service or provide any information as to in-service disease or injury.

Further, the Veteran himself has never attempted to link his conditions to his active duty service by way of lay statements.

The Board notes the Veteran's representative asserted that the Veteran should be entitled to a VA examination to determine whether his claimed disabilities are related to his hypertension because longstanding or untreated hypertension can damage certain target organs.  However, bald statements that a condition is related to a service-connected condition, without supporting evidence, are not sufficient to substantiate a claim for secondary service connection.  There is no evidence the Veteran has ever complained of headaches, fatigue, a muscle condition, or sleep disturbance when being treated for his hypertension.  There is simply no evidence, medical or otherwise, connecting the Veteran's conditions to his active duty service, hypertension, or PTSD.  Furthermore, a claimant is not entitled to an examination or opinion until new and material evidence is received to reopen a claim.

Thus, the claims cannot be reopened at this time because there is no evidence connecting his muscle condition, sleep disturbance, headaches, or fatigue either directly to his active duty service, his service-connected hypertension, or his PTSD.


REMAND

The Veteran asserts his service-connected hypertension is more severe than is currently reflected by the 10 percent disability rating.  The most recent VA treatment records associated with the claims file are from October 2013 and only contain three blood pressure testing results.  These records are not adequate to assess the Veteran's hypertension as there is not sufficient evidence his blood pressure is "predominantly" above or below a certain range.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Treatment records from June and July 2014 note the Veteran continued to be prescribed medication for his hypertension.  See VA Treatment Record dated August 2014.  As the most recent VA treatment records contain necessary information for the adjudication of this claim, they must be obtained.

The record indicates the Veteran was most recently afforded a VA examination to assess the current severity of his hypertension in September 2010, seven years ago.  Therefore, the Veteran should be afforded a VA examination to evaluate the current severity of his hypertension.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all VA treatment records from the Richmond VAMC and any associated outpatient clinics from October 2013 to the present.

2. After the above records have been obtained, and any other development has been conducted to the extent possible, schedule the Veteran for a VA examination to assess the current severity of his hypertension.

3. The AOJ should then readjudicate the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and adequate time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	A. Parsons, Associate Counsel

Copy mailed to: The American Legion

Department of Veterans Affairs


